By the Court.
The master finds that there was no partnership between the plaintiff and the defendants and that the debt of the defendants to the plaintiff is established. Since the evidence is not reported, these findings must stand and be accepted as true unless they are inconsistent with other facts found. Glover v. Waltham Laundry Co. 235 Mass. 330. A careful examination of the record shows that there is no such inconsistency. There is no error apparent on the record'. Rosenblum v. Springfield Produce Brokerage Co. 243 Mass. 111.

Decree affirmed with costs.